DETAILED ACTION
This action is in response to communications filed on December 22nd, 2021.
Claims are 1-13 are pending in this application.
The present application is a continuation of application no. 16/370,201, filed on March 29th. 2019, which has matured into patent no. 11,252,192, which claims priority to provisional application no. 62/738,850, filed on September 28th, 2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,252,192.

 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one skilled in the art at the time of the effective filing date to redistribute network traffic based on security considerations.

Instant Application
Patent no. 11,252,192
Claim 1 and 13
Claim 1
Claim 2
Claim 2
Claim 3
Claim 1
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 5
Claim 7
Claim 11
Claim 8
Claim 10
Claim 9
Claim 6
Claim 10
Claim 7
Claim 11
Claim 21
Claim 12
Claim 9


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miriyala (U.S. Patent Application Publication no. 2019/0158537).

With respect to claims 1 and 13, Miriyala discloses a system and method, comprising: 
a processor configured to: 
in response to receiving an indication that a change associated with adjusting capacity to provide security services to network traffic in a network environment needs to be made (paragraph [0035], lines 1-7 and 12-15, implement a scalable multi-dimensional policy framework to support flexible application of policies), determine, by the system, a set of instructions for configuring at least one of: a network device and a security appliance (paragraph [0040], launch workload applications on servers 12), wherein as a result of applying the instructions, at least one of: (1) an amount of network traffic provided by the network device to the security appliance will increase (paragraph [0062], lines 1-11, based on the level of encryption required by those application workloads), or (2) a least a portion of network traffic that would otherwise be provided by the network device to the security appliance will instead be provided to another security appliance (paragraph [0069], lines 1-10; paragraph [0076], lines 1-12); and 
transmit the set of instructions (paragraph [0079], lines 1-5); and 
a memory coupled to the processor and configured to provide the processor with instructions (paragraph [0023]).

With respect to claim 2, Miriyala discloses the system of claim 1, wherein the indication is received in response to a provisioning of an application in the network environment (paragraph [0043], lines 16-21).

With respect to claim 3, Miriyala discloses the system of claim 1, wherein the indication is received in response to an overloading of at least one of: (1) the network device and (2) the security appliance (paragraph [0030], load balancers).

With respect to claim 4, Miriyala discloses the system of claim 3, wherein the instructions comprise instructions for rebalancing network fabric (paragraph [0030], load balancers).

With respect to claim 5, Miriyala discloses the system of claim 3, wherein the instructions comprise instructions for rebalancing a load on the security appliance (paragraph [0030], load balancers).

With respect to claim 6, Miriyala discloses the system of claim 3, wherein the instructions comprise instructions for rebalancing a load on the another security appliance (paragraph [0030], load balancers).

With respect to claim 7, Miriyala discloses the system of claim 1, wherein the instructions comprise instructions for redirecting a VXLAN tunnel (paragraph [0070], line 22).

With respect to claim 8, Miriyala discloses the system of claim 1, wherein the instructions comprise provisioning instructions (paragraph [0043], lines 16-21).

With respect to claim 9, Miriyala discloses the system of claim 1, wherein the indication is received in response to the security appliance joining the network environment (paragraph [0035], lines 1-7).

With respect to claim 10, Miriyala discloses the system of claim 1, wherein the indication is received in response to identification of a potential security threat from a node (paragraph [0065], lines 15-20).

With respect to claim 11, Miriyala discloses the system of claim 10, wherein the instructions cause traffic from the node to be dynamically redirected to the security device for inspection (paragraph [0066], lines 1-9).

With respect to claim 12, Miriyala discloses the system of claim 1, wherein the security appliance is connected in a service VTEP (paragraph [0070], line 22; paragraph [0149]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dawani		Pat. Pub.	2018/0241823
Gao		Patent no.	11,075,774
Li		Pat. Pub.	2020/0195551
Liu		Pat. Pub.	2019/0305985
Holla		Pat. Pub.	2019/0132286
Xiao		Pat. Pub.	2018/0309617
Jin		Pat. Pub.	2018/0013687
Amulothu	Pat. Pub.	2017/0279722
Huang		Pat. Pub.	2017/0207992
Mittal		Pat. Pub.	2019/0058692
Chen		Pat. Pub.	2020/0136955
Shelke		Pat. Pub.	2019/0229987
Qi		Pat. Pub.	2019/0058649
Duggal		Pat. Pub.	2019/0052549
Aleksandrov	Pat. Pub.	2018/0101395
Gupta		Patent no.	9,886,445
Argawal	Pat. Pub.	2017/0317901
Miriyala	Patent no.	11,159,389
Saavedra	Pat. Pub.	2019/0182213
Miriyala	Pat. Pub.	2019/0158537

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/31/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457